     Case 2:20-cv-01819-TLN-KJN Document 10 Filed 12/08/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DONAT DEON IVORY,                                 No. 2:20-cv-01819-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    CDCR R. BURTON, et al.,
15                       Defendants.
16

17          Plaintiff Donat Deon Ivory (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 20, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 8.) On October

23   30, 2020, Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 9.)

24          The Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                       1
     Case 2:20-cv-01819-TLN-KJN Document 10 Filed 12/08/20 Page 2 of 3


 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4              Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7              In his Objections, Plaintiff concedes he failed to exhaust his administrative remedies prior

 8   to filing this action. (ECF No. 9 at 3.) Indeed, it was not until October 21, 2020, that Plaintiff

 9   mailed his appeal to CDCR headquarters for the final appeal decision, “to attempt to fully exhaust

10   administrative remedies.” (Id.) Plaintiff alleges he did not exhaust his appeals before bringing

11   this action because he believed COVID-19 posed an imminent danger such that continuing the

12   administrative appeals process would be futile and the six months required to exhaust

13   administrative remedies was unreasonable under the circumstances. (See id. at 1–2.) While the

14   Court is not unsympathetic to Plaintiff’s situation, courts may not excuse an inmate’s failure to

15   exhaust administrative remedies prior to bringing suit, even to consider “special circumstances.”

16   Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). Moreover, as the magistrate judge correctly

17   explained, Plaintiff may not obtain release from prison through a civil rights action brought

18   pursuant to 42 U.S.C. § 1983. (ECF No. 8 at 3 (citing Muhammad v. Close, 540 U.S. 749, 750

19   (2004) (per curiam))); see also Heck v. Humphrey, 512 U.S. 477 (1994). As such, Plaintiff’s

20   Objections are overruled.
21              Accordingly, IT IS HEREBY ORDERED that:

22              1. The Findings and Recommendations filed October 20, 2020 (ECF No. 8), are adopted

23   in full;

24              2. This action is DISMISSED without prejudice; and

25              3. The Clerk of the Court is directed to close this case.

26   ///
27   ///

28   ///
                                                           2
     Case 2:20-cv-01819-TLN-KJN Document 10 Filed 12/08/20 Page 3 of 3


 1        IT IS SO ORDERED.

 2   DATED: December 7, 2020

 3

 4

 5
                                                 Troy L. Nunley
 6                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
